     Case 4:19-cv-00126-WEJ Document 86 Filed 05/19/21 Page 1 of 4


                                                                FILED IN CHAMBERS
                                                                     U.S.D.C." Rome

                                                                       MAY 1 9 2021
            JNTHIUWTl^sTATls£KTRrcJ£^^^^ N, HATTE^CIerk
           FOR THE NORTHERN DISTRICT OF GEOR(@^ ]~^;C ^^
                             ROME DIVISION

MELANIE JOHNSTON, ) CIVIL ACTION FILE NO.
                                       )
    Plaintiff, ) 4:19-CV-00126-WEJ
                                       )
V.                             )
                                       )
PYE CARS OF DALTON, INC, )
                                       )
                                       )
    Defendant. )

                             VERDICT FORM

A. HOSTILE WORK ENVIORNMENT

   Do you find that it is more likely than not:

    1. That Melanie Johnston was subjected to a hostile or abusive
                work environment because of her sex or gender?


    Answer Yes or No ^5

          If your answer to Question 1 is "yes," then answer Question 2. If you
    answered "no," stop here and answer no farther questions in this section.


    2. That Defendant Pye Cars, through its management, knew, or in
                the exercise of reasonable care should have known, about the
                hostile work environment?

    Answer Yes or No Y^


          If your answer to Question 2 is "yes," then answer Question 3. If you
    answered "no," stop here and answer no further questions in this section.
  Case 4:19-cv-00126-WEJ Document 86 Filed 05/19/21 Page 2 of 4




3. That Defendant Pye Cars failed to take immediate and
           appropriate corrective action to eliminate the hostile work
           environment?


Answer Yes or No W

4. If you answered "Yes" to Question 3, then you should fill m the
           following blanks:

          (a) What amount of Compensatory Damages should Melanie
                Johnston be awarded to compensate her for harms like
                emotional pain and mental anguish due to the hostile work
                 environment?


                 $ ^0
           (b) Should punitive damages should be assessed against
                 Defendant Pye Cars due to the hostile work
                  environment?

                 Answer Yes or No Y^s

                 If your answer is Yes, in what amount?


                               ^




                                   - 2 -
       Case 4:19-cv-00126-WEJ Document 86 Filed 05/19/21 Page 3 of 4




B. BATTERY

      1. Do you find that Greg Flower engaged in an offensive touching
                 ofMelanie Johnston?

      Answer Yes or No ^o


                   Proceed to the next part.


C. INTENTIONAL LNFLICTION OF EMOTIONAL DISTRESS

      Do you find that it is more likely than not:

      1. That Greg Flower's conduct toward Melanie Johnston was
                   intentional, extreme and outrageous?


      Answer Yes or No y^s

      If your answer to Question 1 is "yes," then answer Question 2. If you
answered "no," stop here and answer no further questions in this section.


      2. That the conduct ofGreg Flower caused Melanie Johnston
                    severe emotional distress?


      Answer Yes or No JES

             Proceed to the next part. ,


D. NEGLIGENT RETENTION

      Do you find that it is more likely than not:


      1. That Defendant Pye Cars continued to employ Greg Flower
                when it knew or should have known he had a propensity to
                engage in sexual harassment and it was foreseeable that he
                    would engage in sexual harassment, battery, or intentional
                    infliction of emotional distress of a fellow employee?


                                           _3
      Case 4:19-cv-00126-WEJ Document 86 Filed 05/19/21 Page 4 of 4




    Answer Yes or No V£5

                 If your answer to Question D.l is "yes," then you will answer
    the questions in Part E, below.



E. DAMAGES

    1. What amount of Compensatory Damages should Melanie Johnston be
         awarded on her state law tort claim?

           $ SO /^oo
               ~T^
    2. Do you find by clear and convincing evidence that Defendant Pye
          Cars's actions showed willful misconduct, malice, fraud, wantonness,
          oppression, or that entire want of care which would raise the
          presumption of conscious indifference to consequences?

          Answer Yes or No y£5

    3. If your answer to Question 2 is Yes, what amount of punitive damages
           should Melanie Johnston be awarded on her state law tort claim?

          $ So ^w
                 /
SO SAY WE ALL.


Dated: Foreperson
     2o^| 05/7




                                      4-
